967 F.2d 584
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry T. BUSCH;  Helen G. Busch, Plaintiffs-Appellants,v.CITY OF LONG BEACH;  Long Beach Dep't of Planning &Building;  Eugene J. Zeller;  Clarke Searle;Clarke Searle Family Trust;  John W.Gaddis;  Tom Sauter,Defendants-Appellees.
No. 91-55703.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1992.*Decided June 10, 1992.

1
Before D.W. NELSON and DAVID R. THOMPSON, Circuit Judges, and PRO,** District Judge.


2
MEMORANDUM***


3
Plaintiffs Helen and Henry Busch appeal the district court's dismissal of their complaint, arguing that the district court erroneously found that their complaint was barred by res judicata and that the one year statute of limitations for bringing 42 U.S.C. § 1983 claims had expired.   We affirm the district court's decision on res judicata grounds.


4
After plaintiffs were determined to be in violation of various housing codes, they filed a series of appeals to the City of Long Beach and administrative bodies.   The City of Long Beach denied their final administrative appeal on October 6, 1989.   Plaintiffs then filed a petition for a Writ of Mandate in Los Angeles Superior Court on November 6, 1989.   That petition has since resulted in a final judgment favorable to plaintiffs.


5
"[W]here the federal constitutional claim is based on the same asserted wrong as was the subject of a state action, and where the parties are the same, res judicata will bar the federal constitutional claim whether it was asserted in state court or not."   Scoggin v. Schrunk, 522 F.2d 436, 437 (9th Cir.1975).   Plaintiffs were free to raise all their federal constitutional claims before the state court.   Accordingly, we agree with the district court that plaintiffs are now barred by the doctrine of res judicata from bringing a section 1983 suit in federal court.   We also find that the district court did not abuse its discretion in denying plaintiffs leave to amend their complaint a second time.


6
The decision of the district court is AFFIRMED.



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Philip M. Pro, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3